
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 520
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Ms. Waters submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the significance of the 45th
		  anniversary of Kwanzaa Week.
	
	
		Whereas Kwanzaa is an African-American and Pan-African
			 holiday which celebrates family, community, and culture and is observed each
			 year by an estimated 40,000,000 people throughout the world African community
			 on every continent in the world;
		Whereas Kwanzaa was created in 1966 by Dr. Maulana
			 Karenga, an internationally recognized scholar and an author, professor, and
			 chair of Africana Studies at California State University, Long Beach, and the
			 founder and chairman of The Organization Us, in order to reaffirm
			 African-Americans’ rootedness in African culture, to provide a context in which
			 Africans around the world could come together and reinforce the bonds between
			 them and to introduce the Nguzo Saba and reaffirm the importance of African
			 communitarian values which stress and strengthen family, community, and
			 culture;
		Whereas Kwanzaa is a profound expression of African
			 people’s commitment to their cultural values and heritage, an annual
			 reaffirmation and reinforcement of the bonds between them as a people and a
			 celebration of themselves and their history;
		Whereas the core principles of Kwanzaa, the Nguzo Saba,
			 are Umoja (Unity), Kujichagulia (Self-determination), Ujima (Collective Work
			 and Responsibility), Ujamaa (Cooperative Economics), Nia (Purpose), Kuumba
			 (Creativity), and Imani (Faith), and these principles are positive, proactive,
			 and contributive to the building and development of the community and African
			 people;
		Whereas Kwanzaa is organized around the fundamental
			 cultural activities of the ingathering of the people; special reverence for the
			 Creator and creation; commemoration of the past; recommitment to the highest
			 African values; and celebration of the Good, as outlined in Dr. Karenga’s
			 authoritative work on Kwanzaa titled Kwanzaa: A Celebration of Family,
			 Community and Culture; and
		Whereas Kwanzaa is celebrated from December 26 through
			 January 1 and mayors, city councils, and State legislatures across the country
			 have issued official proclamations designating these dates as Kwanzaa
			 Week in recognition and respect of the cultural significance of this
			 holiday to African people throughout the world: Now, therefore, be it
		
	
		That the House of Representatives
			 honors does hereby—
			(1)recognizes the
			 significance of the 45th anniversary of Kwanzaa Week; and
			(2)commends Dr.
			 Maulana Karenga for his scholarship, creativity, commitment, and vision in
			 creating this holiday and introducing the Nguzo Saba as a core value system
			 which contributes significantly to community development and the enrichment of
			 national and human values and culture.
			
